Citation Nr: 0123393	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right thoracotomy, decortication and 
pneumonia, claimed as due to Department of Veterans Affairs 
surgery on the right knee in December 1997.  

2.  Entitlement to service connection for residuals of a 
right thoracotomy, decortication, and pneumonia, claimed as 
secondary to surgery for a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran alleges that he developed 
pneumonia as a result of his right knee surgery on December 
30, 1997, at the VA medical center (MC).  The RO has 
adjudicated his claim as one for entitlement to compensation 
under 38 U.S.C.A. § 1151.  Under 38 U.S.C.A. § 1151 (West 
Supp. 2001), compensation shall be awarded for additional 
disability as if it were service-connected if the disability 
was not the result of the veteran's willful misconduct and it 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the care, or it was an 
event not reasonably foreseeable.

At the time the RO adjudicated the veteran's claim, his right 
knee disability had not yet been adjudicated to be service-
connected.  However, in a subsequent rating action, service 
connection was established for the right knee disorder, 
effective in July 1988.  Accordingly, the surgery in December 
1997 was for a service-connected condition, and, if 
additional disability is proximately due to that surgery, it 
would be service-connected as secondary to the service-
connected knee disorder, rather than merely compensated as if 
it were under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.310 
(2000).

Although the RO has not specifically adjudicated the issue of 
entitlement to secondary service connection for the residuals 
of thoracotomy and decortication, it has addressed the 
essence of such a claim in both the July 1999 rating decision 
and the October 1999 statement of the case, in that the RO 
found that the right knee surgery was not the proximate cause 
of additional disability.  Proximate cause of additional 
disability is an essential element of either a secondary 
service connection claim or a claim under 38 U.S.C.A. § 1151.  
Accordingly, the Board construes the veteran's disagreement 
and appeal as encompassing the issue of entitlement to 
secondary service connection, and has restated the issues as 
on the first page.

In June 2001 a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  


REMAND

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2001).

At the veteran's hearing, he indicated that he would submit a 
statement from a treating physician, James Dixson, M.D., 
dealing with the etiology of his pneumonia.  The veteran was 
given a period of 60 days to present such evidence.  As of 
this writing, there is no statement from Dr. Dixson 
associated with the claims file.  The veteran is free to 
submit such a statement while this claim is on remand.

The veteran should be asked to provide the names, addresses, 
appropriate releases, and approximate dates of treatment for 
any private care provider who has treated him for residuals 
of his right thoracotomy, decortication and pneumonia from 
January 1998 to the present.  Although the veteran has 
provided some of his private treatment records, he should be 
asked to provide a release for the treatment records from 
Mercy Health Center for all treatment for pneumonia, 
thoracotomy, and decortication, and any residuals, from 
January 1998 to the present.

If the veteran has had any VA treatment for a lung condition 
since January 1998, he should provide the dates of such 
treatment and the name of the VA facility or facilities at 
which he has had treatment.  Those records should be 
associated with the claims file.

After associating all records of which the veteran provides 
notice, schedule the veteran for an examination to determine 
whether he has a current chronic lung disability attributable 
to his January 1998 pneumonia, thoracotomy and decortication, 
and, if so, whether it is proximately due to right knee 
surgery in December 1997.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The examiner should be asked to review the 
records relating to the veteran's December 1997 right knee 
surgery and his January 1998 treatment for pneumonia and 
thoracotomy.  An opinion as to whether it is at least as 
likely as not that any current, chronic lung disability is 
proximately due to that surgery should be requested.  If so, 
the examiner should also address whether any current lung 
disability is due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or was an event not reasonably foreseeable.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran for the 
names of all VA medical facilities from 
which he has received treatment, from 
January 1998 to the present, for 
treatment of a chronic respiratory 
condition, and for the approximate dates 
of such treatment.  Obtain copies of all 
VA treatment records of which the veteran 
provides notice.

2. Notify the veteran that he may submit 
a statement from Dr. Dixson as to whether 
it is at least as likely as not that he 
has a chronic respiratory condition that 
resulted from the December 1997 surgical 
procedure.  Dr. Dixson should be informed 
that any such opinion should include the 
medical rationale for the opinion.  

3.  Ask the veteran to provide the names, 
addresses, appropriate releases, and 
approximate dates of treatment for any 
private care provider who has treated him 
for residuals of his right thoracotomy, 
decortication and pneumonia from January 
1998 to the present.  The veteran should 
particularly be asked to provide a 
release for the treatment records from 
Mercy Health Center for all treatment for 
pneumonia, thoracotomy, and 
decortication, and any residuals, from 
January 1998 to the present.  Associate 
all responses with the claims file.

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim. 38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

4.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to address the following questions:

(a)  Does the veteran have a current, 
chronic lung disability attributable to 
pneumonia with thoracotomy and 
decortication in January 1998, and, if 
so, what is the diagnosis?

(b)  Is it at least as likely as not that 
the veteran's pneumonia in January 1998 
was a proximate result of his right knee 
surgery on December 30, 1997?

(c)  If so, was the proximate cause of 
the pneumonia carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA, or was it an event not reasonably 
foreseeable?

The medical rationale for any opinion 
rendered should be provided.

5.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

6.  Readjudicate the veteran's claim, 
addressing both theories of entitlement.  
If the claim remains denied, furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and give them an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


